Name: COMMISSION REGULATION (EC) No 2104/97 of 24 October 1997 establishing the quantity of certain pigmeat products available for the first quarter of 1998 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia of the other part
 Type: Regulation
 Subject Matter: animal product;  Europe;  international trade
 Date Published: nan

 L 292/38 EN Official Journal of the European Communities 25 . 10 . 97 COMMISSION REGULATION (EC) No 2104/97 of 24 October 1997 establishing the quantity of certain pigmeat products available for the first quarter of 1998 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2305/95 of 29 September 1995 laying down detailed rules for the application in the pigmeat sector of the arrange ­ ments provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part ('), as last amended by Regula ­ tion (EC) No 691 /97 (2), and in particular Article 4 (4) thereof, Whereas in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 October to 31 December 1997 should be added to the quantities available for the period 1 January to 31 March 1998 , HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 January to 31 March 1998 pursuant to Regulation (EC) No 2305/95 is set out in the Annex hereto . Article 2 This Regulation shall enter into force on 25 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 October 1997. For the Commission Franz FISCHLER Member of the Commission ( ¢) OJ L 233 , 30 . 9 . 1995, p . 45 . (2 OJ L 102, 19 . 4 . 1997, p . 12 . 25. 10 . 97 PEN ! Official Journal of the European Communities L 292/39 ANNEX (tonnes) Group No Total quantity available for the period 1 January to 31 March 1998 18 825 19 825 20 165 21 825 22 412,5